United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
TENNESSEE VALLEY AUTHORITY,
SEQUOYAH NUCLEAR PLANT, Daisy, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1490
Issued: November 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 26, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ May 13, 2009 merit decision terminating his compensation and
medical benefits and modifying its determination of his wage-earning capacity. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation and medical benefits and to modify its determination of his wage-earning capacity.
FACTUAL HISTORY
The Office accepted that on February 24, 1977 appellant, then a 35-year-old electrician,
sustained an aggravation of degenerative disc disease while moving light fixtures. Appellant
stopped work for various periods and received compensation for periods of partial and total
disability.

Appellant received treatment for his back condition from Dr. George Seiters, a Boardcertified orthopedic surgeon. On May 15, 1980 Dr. Seiters stated that appellant continued to
experience symptoms from the accepted lumbar disc disease. On examination, appellant showed
acute back and bilateral leg pain, worse on the right than the left. He had great difficulty moving
from one position to another. On the right side, appellant flexed only 10 degrees and extended 5
degrees, with complaints of pain. Lateral bending and rotation were severely limited with pain.
Straight leg raising in the sitting and recumbent positions was positive at 45 degrees and was
exacerbated by dorsiflexion of the ankle. Straight leg raising on the left was positive at 60
degrees. The sensory examination revealed a light deficit over the medial border of the right
foot. His reflexes were 2+ and symmetrical. Palpation of the back revealed maximum
tenderness at the L5-S1 level with 2+ spasms. Dr. Seiters opined that appellant was able to work
an eight-hour day, provided that he worked in a sedentary position. Appellant was precluded
from lifting more than 10 pounds; from any bending, climbing or twisting; from walking or
standing more than four hours per day; and from lifting, squatting or kneeling more than two
hours per day.
The record contains a job description for an electrical accessories assembler, which was
categorized as a sedentary position. On December 16, 1980 the Office medical adviser opined
that the position of electrical accessories assembler was within appellant’s restrictions and that
he should reasonably be expected to perform its duties.
In a formal loss of wage-earning capacity (LWEC) decision dated January 27, 1981, the
Office adjusted appellant’s compensation based on its determination that he had the ability to
earn the wages of an electrical accessories assembler at a weekly pay rate of $377.60.
In response to the Office’s request for updated medical evidence, appellant submitted
reports from Dr. McKinley S. Lundy, a Board-certified internist. In an April 18, 2006 report,
Dr. Lundy provided a history of injury and treatment. He noted that appellant had not had any
treatment for low back pain by any physician since he last saw Dr. Seiters in 1998. Dr. Lundy
diagnosed low back pain which, he opined within a reasonable degree of medical certainty, was
unrelated to the accepted 1977 injury. He stated that, although appellant complained of severe
lower back pain, there were no objective findings indicating that he was unable to work. On
November 29, 2007 Dr. Lundy reiterated his opinion that appellant’s complaints of low back
pain were not related to the 1977 injury.
On November 14, 2008 Dr. Lundy provided examination findings. Appellant had a
normal gait with good smooth ambulation without guarding. He was able to squat and arise
without difficulty, but complained of bilateral hip pain. Trendelenburg’s test was negative
bilaterally. Manual motor testing of the lower extremities was 5/5 bilaterally with flexion and
extension of the hips, knees, ankles and great toes, and with inversion and eversion of the ankles.
There was very good muscle tone and bulk of lower extremities. In the supine posture with leg
muscles relaxed, maximum circumference of the right lower leg was 41.4 centimeter (cm), with
maximum circumference of the left lower leg measuring 40.6 cm and 10 cm proximal to the
superior border of the patella; circumference of the right thigh measured 49.2 cm, with
circumference of the left thigh measuring 48.4 cm, demonstrating no thigh or lower leg atrophy.
Examination of the spine revealed that appellant was able to bend forward from the standing
posture, flexing his back with fingers extending to 15 inches above the level of the floor.

2

Extension and side bending were unremarkable. Achilles and patella reflexes were 2+
bilaterally. Sensibility to light touch was intact bilaterally on the dorsum, plantar, medial and
lateral surface of each foot. Seated straight leg raising test was negative bilaterally. On palpation
of the lumbar and thoracic spine, Dr. Lundy found no tenderness or spasm of paravertebral
muscles, midline tenderness or step-offs. Neither axial compression nor trunk rotation produced
a complaint of low back pain. Appellant was able to heel walk without difficulty and was able to
rise up on toes with hands against the wall. Upper trapezius muscles were well developed
bilaterally. He got onto and off of the examination table with ease and without guarding.
In the November 14, 2008 report, Dr. Lundy opined that appellant’s complaints of low
back pain were unrelated to the 1977 injury and that there were no objective findings which
precluded appellant’s return to work. He recommended no work restrictions, noting that
appellant had symmetrical reflexes and no motor or sensory deficit in the lower extremities. The
hip and leg pain level reportedly improved with activity, self-prescribed white willow bark tea
and heat treatment. Dr. Lundy noted that there was no medical evidence that willow bark tea,
which appellant had been using to treat his back pain, aids in the treatment of osteoarthritis.
On March 11, 2009 the Office advised appellant that it proposed to terminate his medical
and compensation benefits because the medical evidence established that he no longer had any
residuals from his accepted 1977 work injury. Appellant was given 30 days to provide additional
evidence or argument supporting his continued disability or continuing residuals.
On April 6, 2009 the Office issued a notice of proposed modification of the January 27,
1981 LWEC determination based on his ability to return to work without restrictions, as
described in the March 11, 2009 notice.
Appellant submitted a report of a March 20, 2009 magnetic resonance imaging (MRI)
scan of the lumbar spine and two reports from Dr. Howard Brock, a Board-certified family
practitioner. In an undated report, received on March 27, 2009, Dr. Brock disagreed with
Dr. Lundy’s conclusion that appellant was able to return to gainful employment. He opined that
this 68-year-old man was incapable of physically functioning with adult daily living activities
without assistance. In a letter dated May 9, 2009, Dr. Brock reiterated his disagreement with
Dr. Lundy’s report. Referencing the March 20, 2009 MRI scan report, he stated that appellant
had at least two herniated discs that precluded him from performing any type of work that
demands lifting, bending or twisting. Noting appellant’s claim that Dr. Lundy had not performed
the testing and procedures reported, Dr. Brock recommended that appellant be examined by an
orthopedic surgeon.1
In a May 13, 2009 decision, the Office terminated appellant’s compensation and medical
benefits and modified its determination of his wage-earning capacity effective that date.

1

Dr. Brock’s letter was dated May 9, 2009; however, as it was received by the Office on April 16, 2009, it is not
possible to determine the correct date of the letter.

3

LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act,2 once the Office has accepted a claim,
it has the burden of justifying termination or modification of compensation benefits.3 It may not
terminate compensation without establishing that the disability ceased or that it was no longer
related to the employment.4 The Office’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5
Once a loss of wage-earning capacity is determined, a modification of such a
determination is not warranted unless there is a material change in the nature and extent of the
employment-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was in fact erroneous.6 The burden of proof is on the
party attempting to show the award should be modified.7
When an LWEC has been issued and the medical evidence establishes that the
employment-related residuals of the injury have ceased, a proposed decision to both modify the
LWEC and terminate benefits should be issued because (a) the claimant’s condition has changed
(and that is one of the reasons to modify an LWEC) and (b) the medical evidence on file now
supports no ongoing residuals related to the work injury. The two issues are linked and both
must be addressed in a situation like this.8
ANALYSIS
The Office accepted that on February 24, 1977 appellant sustained an aggravation of
degenerative disc disease. On January 27, 1981 it issued a wage-earning capacity decision based
on its determination that he had the ability to earn the wages of an electrical accessories
assembler at a weekly pay rate of $377.60. The Board finds that the Office failed to meet its
burden of proof to terminate appellant’s compensation and medical benefits and to modify its
determination of his wage-earning capacity effective May 13, 2009.
The Office’s January 27, 1981 LWEC decision was based on Dr. Seiters’ opinion that
although appellant continued to experience symptoms from the accepted lumbar disc disease,
including acute back and bilateral leg pain, he was able to work an eight-hour day in a sedentary
position. Appellant was restricted from lifting more than 10 pounds; from any bending, climbing

2

5 U.S.C. §§ 8101-8193.

3

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

4

Id.

5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

George W. Coleman, 38 ECAB 782, 788 (1987); Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).

7

Jack E. Rohrabaugh, 38 ECAB 186, 190 (1986).

8

FECA Bulletin No.09-05, Part IA(5) (issued August 18, 2009).

4

or twisting; from walking or standing more than four hours per day; and from lifting, squatting or
kneeling more than two hours per day.
In its May 13, 2009 decision, the Office found that the weight of the medical evidence
was encompassed in Dr. Lundy’s November 14, 2008 report, which established that appellant no
longer had residuals from his accepted condition and that his condition had improved such that
he could return to work without restrictions. The Board finds, however, that Dr. Lundy’s report
is of limited probative value and is insufficient to meet the Office’s burden of proof. Dr. Lundy
stated that, although appellant complained of severe lower back pain, there were no objective
findings to indicate that he was unable to work. However, he did not address the results of recent
x-rays or MRI scans, which would have reflected the status of appellant’s accepted degenerative
disc disease. Dr. Lundy opined that appellant was not disabled and that his complaints of pain
were unrelated to the accepted 1977 injury. However, he did not explain the basis for his
opinion, or why appellant’s preexisting degenerative disc condition could not be responsible for
the alleged pain. The Board has held that a medical opinion that is not fortified by rationale is of
diminished probative value.9 The Board notes that Dr. Lundy did not have the benefit of
reviewing the March 20, 2009 MRI scan report, which revealed the existence of two herniated
discs.
Dr. Brock disagreed with Dr. Lundy’s conclusion that appellant was able to return to
gainful employment. He opined that this 68-year-old man was incapable of physically
functioning with adult daily living activities without assistance. Referencing a March 20, 2009
MRI scan report, he stated that appellant had at least two herniated discs that precluded him from
performing any type of work that demands lifting, bending or twisting. Dr. Brock’s reports are
of limited probative value, in that they do not contain examination findings and are insufficiently
rationalized. However, together with the March 20, 2009 MRI scan report, they provide
evidence of a continuing degenerative back condition.
The Board finds that Office failed to satisfy its burden of proof. The medical evidence of
record is not sufficiently rationalized to establish that appellant no longer has residuals from his
accepted injury, or that the January 27, 1981 LWEC determination should be modified.
Dr. Lundy’s reports did not establish by the weight of the evidence that appellant’s entitlement to
benefits had ceased or that his wage-earning capacity had improved. The Office failed to follow
its own procedures to either seek clarification from Dr. Lundy, or to obtain a second opinion
evaluation.10 Further development of the medical evidence was called for, particularly in light of
Dr. Brock’s findings of continuing residuals.
CONCLUSION
As the Office did not establish that appellant no longer had residuals from his accepted
condition or that there was a material change in the nature and extent of the employment-related

9

Cecilia M. Corley, 56 ECAB 662 (2005).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.8(a) (October 2005). See also id. at Chapter 2.810.9 (October 2005).

5

condition, it improperly terminated compensation and medical benefits and improperly modified
the January 27, 1981 LWEC determination.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
May 13, 2009 decision is reversed.
Issued: November 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

